[Cite as State v. Jackson, 2022-Ohio-3481.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

STATE OF OHIO,                                   CASE NO. 2021-L-016

                 Plaintiff-Appellant,
                                                 Criminal Appeal from the
        -v-                                      Court of Common Pleas

WILLIAM J. JACKSON,
                                                 Trial Court No. 2020 CR 000558
                 Defendant-Appellee.


                                              OPINION

                                    Decided: September 30, 2022
                                       Judgment: Dismissed


Charles E. Coulson, Lake County Prosecutor, and Jennifer A. McGee, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellant).

Edward M. Heindel, 2200 Terminal Tower, 50 Public Square, Cleveland, OH 44113 (For
Defendant-Appellee).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, the State of Ohio, appeals the January 26, 2021 judgment of the

Lake County Court of Common Pleas sentencing appellee, William J. Jackson, to an

indefinite prison term. Mr. Jackson has filed an appeal also pending before this court as

Case No. 2021-L-018. In light of the disposition of Mr. Jackson’s appeal and as further

explained below, the state’s appeal is dismissed as moot.

        {¶2}     This case stems from a shooting that occurred between Mr. Jackson and

Vincent “Ace” Anderson in the parking lot of Eastview Meadows Apartments on the
morning of April 26, 2020, purportedly over a drug deal dispute. Mr. Jackson was indicted

on seven counts: Counts 1 and 2, Attempted Murder, felonies of the first degree, in

violation of R.C. 2923.02; Counts 3 and 4, Felonious Assault, felonies of the second

degree, in violation of R.C. 2903.11(A)(2); Counts 5 and 6, Improperly Discharging a

Firearm at or Into a Habitation or School Safety Zone, felonies of the second degree, in

violation of R.C. 2923.161(A)(1); and Count 7, Improperly Handling Firearms in a Motor

Vehicle, a felony of the fourth degree, in violation of R.C. 2923.16(A). Counts 1 through

6 included firearm specifications pursuant to R.C. 2941.145 and discharge specifications

pursuant to R.C. 2941.146.

       {¶3}   The case proceeded to jury trial. Mr. Jackson admitted to the shooting but

maintained that it was done in self-defense, as he believed Mr. Anderson was a threat to

him and his family. Ultimately, the jury acquitted Mr. Jackson of Counts 2 and 3, but found

him guilty on the remaining five counts and the corresponding specifications. At the

subsequent sentencing hearing, the court found that the felonious assault charge in Count

4 merged with the attempted murder charge in Count 1, and the state elected to proceed

with sentencing on Count 1.

       {¶4}   The court sentenced Mr. Jackson to an indefinite prison term with a

minimum term of three years and a maximum term of four and one-half years on Count

1; three years on each of Counts 5 and 6; and 18 months on Count 7, all to be served

concurrently. Mr. Jackson was also sentenced to an additional term of three years and

five years as mandatory prison terms for the specifications in Count 1, to be served

consecutively to each other, for a total of eight years in prison, and to be served prior and



                                             2

Case No. 2021-L-016
consecutive to the underlying offenses. In all, Mr. Jackson faces a minimum of 11 years

and a maximum of 12.5 years in prison.

       {¶5}   The state now appeals, assigning one error for our review, which states:

       {¶6}   Appellee’s sentence is clearly and convincingly contrary to law.

       {¶7}   Under its sole assignment of error, the state asserts that the trial court was

statutorily obligated to impose sentences on at least two of the three-year firearm

specifications of which Mr. Jackson was convicted, in addition to imposing a sentence on

one five-year discharge specification, and that the imposition of consecutive sentences

on the five-year discharge specification and the three-year firearm specification failed to

satisfy the obligation under R.C. 2929.14(B)(1)(g).

       {¶8}   However, in Mr. Jackson’s concurrently pending appeal, Case No. 2021-L-

018, this court determined that the trial court improperly excluded two pieces of evidence

germane to Mr. Jackson’s claim of self-defense, reversed the judgment of the lower court,

and remanded for further proceedings.       As the judgment which the state presently

appeals has been reversed, this matter has been rendered moot and a review of that

judgment by this court would be improper. See Arbino v. Johnson & Johnson, 116 Ohio

St.3d 468, 2007-Ohio-6948, ¶84, quoting Fortner v. Thomas, 22 Ohio St.2d 13, 14 (1970)

(“Every court must ‘refrain from giving opinions on abstract propositions and * * * avoid

the imposition by judgment of premature declarations or advice upon potential

controversies.’”)

       {¶9}   Accordingly, the state’s appeal is rendered moot and is hereby dismissed.

THOMAS R. WRIGHT, P.J., concurs,

JOHN J. EKLUND, J., concurs in judgment only.

                                             3

Case No. 2021-L-016